Exhibit 10.1


FIFTH AMENDMENT TO
AMENDED AND RESTATED LOAN AND SERVICING AGREEMENT
(GCIC Funding LLC)
THIS FIFTH AMENDMENT TO AMENDED AND RESTATED LOAN AND SERVICING AGREEMENT, dated
as of August 30, 2017 (this “Amendment”), is entered into by and among GCIC
FUNDING LLC, as the Borrower (the “Borrower”), GC ADVISORS LLC, as the Servicer,
Golub Capital Investment Corporation, as the Transferor, the Institutional
Lenders identified on the signature pages hereto, WELLS FARGO BANK, N.A., as the
Swingline Lender, WELLS FARGO BANK, N.A., as the Collateral Agent, the Account
Bank and the Collateral Custodian, and WELLS FARGO BANK, N.A., as the
Administrative Agent (in such capacity, the “Administrative Agent”).
R E C I T A L S
WHEREAS, the above-named parties have entered into that certain Amended and
Restated Loan and Servicing Agreement, dated as of May 13, 2015, (as amended,
supplemented or otherwise modified from time to time, the “Agreement”), by and
among the Borrower, the Transferor, the Servicer, each of the Conduit Lenders
and Institutional Lenders from time to time party thereto, each of the Lender
Agents from time to time party thereto, the Swingline Lender, and the Collateral
Agent, the Account Bank and the Collateral Custodian;
WHEREAS, pursuant to and in accordance with Section 11.01 of the Agreement, the
parties hereto desire to amend the Agreement in certain respects as provided
herein;
NOW, THEREFORE, based upon the above Recitals, the mutual premises and
agreements contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the undersigned,
intending to be legally bound, hereby agree as follows:
SECTION 1.
Definitions.



Each capitalized term used but not defined herein has the meaning ascribed
thereto in the Agreement.
SECTION 2.
Amendments.



2.1    The definition of “Applicable Spread” in Section 1.01 of the Agreement is
amended in its entirety as follows:
“Applicable Spread” means 2.25% per annum; provided that, at any time after the
occurrence of an Event of Default, the Applicable Spread shall be 4.25% per
annum.
2.2    Clause (a) of the definition of “Assigned Value” in Section 1.01 of the
Agreement is amended in its entirety as follows:





--------------------------------------------------------------------------------

Exhibit 10.1


(a)    If a Value Adjustment Event with respect to such Eligible Loan Asset
occurs, the “Assigned Value” may be amended by the Administrative Agent, in its
sole discretion; provided that the Assigned Value of any Priced Loan Asset shall
not be less than the price quoted therefor (if any) by such nationally
recognized pricing service as selected by the Administrative Agent. Following
any reduction to the Assigned Value of a Loan Asset, if the Borrower disagrees
with the Administrative Agent’s determination of the Assigned Value of such Loan
Asset, the Borrower may (at its expense) retain an Approved Valuation Firm
during the Assigned Value Challenge Cap Notice Period to value such Loan Asset,
and if the value determined by such Approved Valuation Firm is greater than the
Administrative Agent’s determination of the Assigned Value, such Approved
Valuation Firm’s valuation shall become the Assigned Value of such Loan Asset;
provided that the Assigned Value of such Loan Asset shall be the value assigned
by the Administrative Agent until such Approved Valuation Firm has determined
its value; provided further that the Borrower shall promptly notify the
Administrative Agent that it has retained an Approved Valuation Firm to value
such Loan Asset, and the Approved Valuation Firm shall provide its value
determination within 15 Business Days after the end of the Assigned Value
Challenge Cap Notice Period; provided further that in no event shall the
increased Assigned Value of such Loan Asset exceed the Assigned Value Challenge
Cap. The value determined by such firm shall be based on the amortized cost
adjusted for any credit deterioration or underperformance of such Loan Asset.
The Administrative Agent shall promptly notify the Servicer of any change
effected by the Administrative Agent of the Assigned Value of any Loan Asset;
2.3    The definition of “Assigned Value” in Section 1.01 of the Agreement is
further amended by (x) deleting the phrase “zero; and” in clause (c) thereto in
its entirety and inserting in lieu thereof “zero;”, (y) deleting the phrase
“Loan Asset.” in clause (d) thereto in its entirety and inserting in lieu
thereof “Loan Asset; and” and (z) adding the following as new clause (e):
(e)    Notwithstanding the foregoing, the Assigned Value of a Loan Asset
previously subject to a “Value Adjustment Event” of the type described in clause
(ii) or clause (iii) in the definition thereof (beyond any applicable grace
periods in such clauses), where the applicable payment default is subsequently
cured, shall be determined by the Administrative Agent in its sole discretion.
2.4    Clause (a)(i)(B) of the definition of “Borrowing Base” in Section 1.01 of
the Agreement is amended by deleting the phrase “Eligible Loan Asset as of such
date” in its entirety and inserting in lieu thereof “Eligible Loan Asset minus
the Excess Concentration Amount as of such date”.
2.5    Clause (b) of the definition of “Borrowing Base” in Section 1.01 of the
Agreement is amended by deleting the phrase “Eligible Loan Assets as of such
date” in its entirety and inserting in lieu thereof “Eligible Loan Assets minus
the Excess Concentration Amount as of such date”.







--------------------------------------------------------------------------------

Exhibit 10.1


2.6    Clause (b) of the definition of “Eligible Loan Asset” in Section 1.01 of
the Agreement is amended in its entirety as follows:
(b)    The Obligor with respect to each such Loan Asset is organized under the
laws of the United States or any state thereof or Canada.
2.7    Clause (l) of the definition of “Eligible Loan Asset” in Section 1.01 of
the Agreement is amended in its entirety as follows:
(l)    Each Broadly Syndicated Loan Asset is not a PIK Loan Asset.
2.8    Clause (ee) of the definition of “Eligible Loan Asset” in Section 1.01 of
the Agreement is amended in its entirety as follows:
(ee)    Each such Loan Asset has a current cash coupon payable at least
quarterly and (ii) each such Loan Asset (other than a Broadly Syndicated Loan
Asset) has a current cash coupon of at least (x) 3.00% if such Loan Asset is a
floating rate Loan Asset or (y) 7.00% if such Loan Asset is a fixed rate Loan
Asset.
2.9    Clause (mm) of the definition of “Eligible Loan Asset” in Section 1.01 of
the Agreement is amended in its entirety as follows:
(mm)    [Reserved].
2.10    The definition of “First Lien Loan” in Section 1.01 of the Agreement is
amended by deleting the phrase “enterprise value” in its entirety and inserting
in lieu thereof “enterprise value and ability to generate cash flow”.
2.11    The definition of “Price Loan Asset” in Section 1.01 of the Agreement is
amended in its entirety as follows:
“Priced Loan Asset” means any First Lien Loan that (a) has an original tranche
size of $250,000,000 or greater, (b) has an EBITDA for the prior twelve calendar
months of $50,000,000 or greater, (c) is rated by both S&P and Moody’s (or the
Obligor is rated by S&P and Moody’s) and such ratings are not lower than “B3” by
Moody’s and “B-” by S&P, and (d) has an observable quote from LoanX Mark-It
Partners or Loan Pricing Corporation, or from another pricing service selected
by the Administrative Agent in its sole discretion.
2.12    The second sentence of the definition of “Purchase Price” in Section
1.01 of the Agreement is amended in its entirety as follows:
Notwithstanding the foregoing, the purchase price of an Eligible Loan Asset
purchased in the primary syndication thereof at a price (a) on or prior to the
Fifth Amendment Date, equal to or greater than 95% of par (including any
purchase at a premium) or (b) after the Fifth Amendment Date, equal to or
greater than 97% of





--------------------------------------------------------------------------------

Exhibit 10.1


par (including any purchase at a premium), in each case, shall be deemed to be
par for all purposes of this definition.
2.13    The definition of “Recovery Value” in Section 1.01 of the Agreement is
amended by deleting the phrase “45%” in its entirety and inserting in lieu
thereof “50%”.
2.14    The definition of “Reinvestment Period” in Section 1.01 of the Agreement
is amended by deleting the phrase “August 30, 2017” in its entirety and
inserting in lieu thereof “August 30, 2018”.
2.15    Clause (a) of the definition of “Servicer Termination Event in Section
1.01 of the Agreement is amended in its entirety as follows:
(a)    any failure by the Servicer to make any payment, transfer or deposit into
the Collection Account (including, without limitation, with respect to
bifurcation and remittance of Interest Collections and Principal Collections) or
the Unfunded Exposure Account, as required by this Agreement or any other
Transaction Document which continues unremedied for a period of two Business
Days; provided that in the case of a default in payment, transfer or deposit
resulting solely from an administrative error or omission by the Servicer, such
default continues for a period of one (1) or more Business Days after the
earlier of (x) the Servicer receiving written notice or (y) the Servicer having
actual knowledge, in each case, of such administrative error or omission
(irrespective of whether the cause of such administrative error or omission has
been determined);
2.16    Clause (c) of the definition of “Servicer Termination Event” in Section
1.01 of the Agreement is amended by deleting the phrase “$1,000,000” in its
entirety and inserting in lieu thereof “$5,000,000”.
2.17    Clause (j) of the definition of “Servicer Termination Event” in Section
1.01 of the Agreement is amended in its entirety as follows:
(j)    [reserved];
2.18    The definition of “Stated Maturity Date” in Section 1.01 of the
Agreement is amended by deleting the phrase “August 30, 2020” in its entirety
and inserting in lieu thereof “August 30, 2022”.
2.19    Clause (ii) of the definition of “Value Adjustment Event” in Section
1.01 of the Agreement is amended in its entirety as follows:
(ii)    an Obligor payment default with respect to principal or interest under
such Loan Asset (after giving effect to any grace and/or cure period set forth
in the applicable Loan Agreement, but not to exceed five Business Days)
(including in respect of the acceleration of the debt under the applicable Loan
Agreement);





--------------------------------------------------------------------------------

Exhibit 10.1


2.20    Clause (iii) of the definition of “Value Adjustment Event” in Section
1.01 of the Agreement is amended by deleting the phrase “five days” in its
entirety and inserting in lieu thereof “five Business Days”.
2.21    The following new definitions are added to Section 1.01 of the Agreement
as alphabetically appropriate as follows:
“Assigned Value Challenge Cap” means, with respect to any Loan Asset subject to
a Value Adjustment Event, the Assigned Value of such Loan Asset immediately
prior to the start of the Assigned Value Challenge Cap Notice Period.
“Assigned Value Challenge Cap Notice Period” means, with respect to a Loan
Asset, the period commencing on the date that the Administrative Agent gives
notice of a reduction in the Assigned Value to the Borrower and the Servicer of
such Loan Asset pursuant to clause (a) of the definition of “Assigned Value” and
ending on the date that is 30 days following such reduction.
“Broadly Syndicated Loan Asset” means a commercial loan that (a) is broadly
syndicated, (b) has first priority right of payments and is not (and cannot by
its terms become) subordinate in right of payment to any obligation of the
Obligor in any bankruptcy, reorganization, insolvency, moratorium or liquidation
proceedings, (c) is secured by a pledge of collateral, which security interest
is validly perfected and first priority under applicable law (subject to liens
permitted under the applicable credit agreement), (d) the Servicer determines in
good faith that the value of the collateral securing the loan (or the enterprise
value of the underlying business) and ability to generate cash flow on or about
the time of origination equals or exceeds the outstanding principal balance of
the loan plus the aggregate outstanding balances of all other loans of equal or
higher seniority secured by the same collateral, (e) has an original senior
facility size of $250,000,000 or greater, (f) has an EBITDA for the prior twelve
calendar months of $50,000,000 or greater at the time of acquisition, (g) is
rated by both S&P and Moody’s (or the Obligor is rated by S&P and Moody’s) at
the time of acquisition by the Borrower and such ratings are not lower than “B3”
by Moody’s and “B-” by S&P and (h) is denominated in United States dollars.
“Concentration Limits” means with respect to determining the Excess
Concentration Amount as of any date of determination after giving effect to all
additions and removals of Loan Assets on such date and for purposes of this
definition calculated as if all Loan Assets are fully funded:
(a)    the aggregate Adjusted Borrowing Value of all Eligible Loan Assets
included in the Collateral Portfolio that are First Lien Last Out Loans shall
not exceed the greater of (i) 15% of the sum of (x) the aggregate Adjusted
Borrowing Value (prior to giving effect to any deduction pursuant to clause (b)
or clause (c) below) plus (y) any amounts on deposit in the Principal Collection
Account or (ii) $12,250,000;





--------------------------------------------------------------------------------

Exhibit 10.1


(b)    the aggregate Adjusted Borrowing Value of all Eligible Loan Assets
included in the Collateral Portfolio, the Obligors of which are domiciled in
Canada shall not exceed the greater of (i) 15% of the sum of (x) the aggregate
Adjusted Borrowing Value of all Eligible Loan Assets (after giving effect to any
deduction pursuant to clause (a) above but prior to giving effect to any
deduction pursuant to clause (c) below) plus (y) any amounts on deposit in the
Principal Collection Account or (ii) $12,250,000; and
(c)    the aggregate Adjusted Borrowing Value of all Eligible Loan Assets
included in the Collateral Portfolio that are fixed rate Loan Assets shall not
exceed the greater of (i) 10% of the sum of (x) the aggregate Adjusted Borrowing
Value (after giving effect to any deduction pursuant to clause (a) or clause (b)
above) plus (y) any amounts on deposit in the Principal Collection Account or
(ii) $8,750,000.
“Excess Concentration Amount” means, with respect to all Eligible Loan Assets
included in the Collateral Portfolio, the amount by which the sum of the
Adjusted Borrowing Value of such Eligible Loan Assets exceeds any applicable
Concentration Limit, calculated without duplication and after giving effect to
any addition or removal of any Loan Asset as of the date of determination.
“Fifth Amendment Date” means August 30, 2017.
2.22    The definition of “First Amendment Date” in Section 1.01 of the
Agreement are deleted in its entirety.
2.23    Section 2.06(a) of the Agreement is amended by deleting the phrase
“and/or (iii) subject to the approval of the Administrative Agent, in its sole
discretion, Pledge additional Eligible Loan Assets;” in its entirety and
inserting in lieu thereof “, (iii) subject to the sale limitations set forth in
this Agreement other than any prohibitions on selling Loan Assets during an
Unmatured Event of Default to the extent such sales, in conjunction with other
actions, eliminate such Borrowing Base Deficiency, sell Loan Assets in an amount
necessary, in conjunction with other actions, to eliminate such Borrowing Base
Deficiency and/or (iv) subject to the approval of the Administrative Agent, in
its sole discretion, Pledge additional Eligible Loan Assets;”.
2.24    Section 2.07(b) of the Agreement is amended by deleting the phrase
“(unless such requirements are waived by the Administrative Agent in its sole
discretion)” in its entirety and inserting in lieu thereof “(unless such
requirements are waived by the Administrative Agent in its sole discretion or,
with respect to sales effected pursuant to Section 2.06(a)(iii), such sales, in
conjunction with other actions, are sufficient to eliminate such Borrowing Base
Deficiency)”.
2.25    Section 2.07(d) of the Agreement is amended by deleting the phrase “the
satisfaction of the following conditions” in its entirety and inserting in lieu
thereof “the satisfaction of the following conditions (it being understood that
a Borrowing Base Deficiency may be continuing in connection with any sale
effected pursuant to Section 2.06(a)(iii) so long as such sales, collectively
with other actions, are sufficient to eliminate such Borrowing Base
Deficiency)”.





--------------------------------------------------------------------------------

Exhibit 10.1


2.26    Section 2.07(e) of the Agreement is amended by deleting the phrase
“without the prior written consent of the Administrative Agent” in its entirety
and inserting in lieu thereof “without the prior written consent of the
Administrative Agent other than with respect to sales pursuant to Section
2.06(a)(iii)”.
2.27    Section 2.09 of the Agreement is amended in its entirety as follows:
Section 2.09    Non-Usage Fee. The Borrower shall pay, in accordance with
Section 2.04, pro rata to each Lender (either directly or through the applicable
Lender Agent), a non-usage fee (the “Non-Usage Fee”) payable in arrears for each
Remittance Period, equal to the sum of the products for each day during such
Remittance Period of (i) one divided by 360, (ii) the applicable Non-Usage Fee
Rate (as defined below), and (iii) the aggregate Commitments minus the Advances
Outstanding on such day (such amount, the “Unused Portion”). The Non-Usage Fee
Rate (the “Non-Usage Fee Rate”) shall be equal to (x) 0.50% on any Unused
Portion up to or equal to the first 40% of the Maximum Facility Amount of such
Unused Portion and (y) 2.00% on any Unused Portion in excess of the first 40% of
the Maximum Facility Amount;
provided that, for the first six (6) months following a Term Securitization,
where Wells Fargo Securities, LLC serves as the lead or joint lead bookrunner,
the Non-Usage Fee Rate shall be calculated at a rate of 0.50% on any Unused
Portion and thereafter, as calculated above.
2.28    Section 7.01(a) of the Agreement is amended in its entirety as follows:
(a)    the Borrower or the Transferor defaults in making any payment required to
be made under one or more agreements for borrowed money to which it is a party
in an aggregate principal amount in excess of (x) with respect to the Borrower,
$500,000 and (y) with respect to the Transferor, $2,500,000 and, in each case,
such default is not cured within the applicable cure period, if any, provided
for under such agreement; or
2.29    Section 7.01(b) of the Agreement is amended in its entirety as follows:
(b)    any failure on the part of the Borrower or the Transferor duly to observe
or perform in any material respect any other covenants or agreements of the
Borrower or the Transferor set forth in this Agreement or the other Transaction
Documents (other than those specifically addressed by a separate clause under
this Section) to which the Borrower or the Transferor is a party and the same
continues unremedied (it being agreed that the sale of any Loan Asset that is
not an Eligible Loan Asset shall remedy the failure of any representation,
warranty or certification related to such Loan Asset being an Eligible Loan
Asset) for a period of 30 days (if such failure can be remedied) after the
earlier to occur of (i) the date on which written notice of such failure
requiring the same to be remedied shall have been given to the Borrower or the
Transferor by the Administrative Agent or Collateral Agent and (ii) the date on
which the Borrower or the Transferor acquires knowledge thereof; provided that





--------------------------------------------------------------------------------

Exhibit 10.1


the delivery of a certificate or other report within 30 days which corrects any
inaccuracy contained in a previous certificate or report shall be deemed to cure
such inaccuracy as of the date of delivery of such updated certificate or report
and any and all inaccuracies arising from the continuation of such initial
inaccurate certificate or report; or
2.30    Section 7.01(i) of the Agreement is amended in its entirety as follows:
(i)    failure on the part of the Borrower, the Transferor or the Servicer to
make any payment or deposit (including, without limitation, with respect to
bifurcation and remittance of Interest Collections and Principal Collections or
any other payment or deposit required to be made by the terms of the Transaction
Documents to any Secured Party, Affected Party or Indemnified Party) or the
Borrower, the Servicer or the Transferor fails to observe or perform any
covenant, agreement or obligation with respect to the management and
distribution of funds received with respect to the Collateral Portfolio, in each
case, required by the terms of any Transaction Document (other than Section
2.06) within three Business Days of the day such payment or deposit is required
to be made; provided that in the case of a default in payment or deposit
resulting solely from an administrative error or omission by the Borrower, the
Transferor or the Servicer, such default continues for a period of one or more
Business Days after the earlier of (x) such party receiving written notice or
(y) such party having actual knowledge, in each case, of such administrative
error or omission (irrespective of whether the cause of such administrative
error or omission has been determined); or
2.31    Section 7.01(m) of the Agreement is amended in its entirety as follows:
(m)    any representation, warranty or certification made by the Borrower or the
Transferor in any Transaction Document or in any certificate delivered pursuant
to any Transaction Document shall prove to have been incorrect when made which
has a Material Adverse Effect, and continues to be unremedied (it being agreed
that the sale of any Loan Asset that is not an Eligible Loan Asset shall remedy
the failure of any representation, warranty or certification related to such
Loan Asset being an Eligible Loan Asset) for a period of 30 days after the
earlier to occur of (i) the date on which written notice of such incorrectness
requiring the same to be remedied shall have been given to the Borrower or the
Transferor by the Administrative Agent or the Collateral Agent (which shall be
given at the direction of the Administrative Agent) and (ii) the date on which a
Responsible Officer of the Borrower or the Transferor acquires knowledge
thereof; provided that the delivery of a certificate or other report within 30
days which corrects any inaccuracy contained in a previous certificate or report
shall be deemed to cure such inaccuracy as of the date of delivery of such
updated certificate or report and any and all inaccuracies arising from the
continuation of such initial inaccurate certificate or report; or







--------------------------------------------------------------------------------

Exhibit 10.1


2.32    Section 7.01(q) of the Agreement is amended in its entirety as follows:
(q)    the Borrower ceases to have a valid, perfected ownership interest in all
of the Collateral Portfolio (provided that this clause (q) shall not apply to an
immaterial portion of the Collateral Portfolio which (x) does not meet the
criteria solely as set forth in the second sentence of clause (a) of the
definition of “Eligible Loan Asset”, (y) does not result in a Borrowing Base
Deficiency and (z) does not have a Material Adverse Effect on the Secured
Parties in the sole discretion of the Administrative Agent); or
SECTION 3.
Agreement in Full Force and Effect as Amended.



Except as specifically amended hereby, all provisions of the Agreement shall
remain in full force and effect. This Amendment shall not be deemed to expressly
or impliedly waive, amend or supplement any provision of the Agreement other
than as expressly set forth herein and shall not constitute a novation of the
Agreement.
SECTION 4.
Representations and Warranties.



The Borrower hereby represents and warrants as of the date of this Amendment as
follows:
(a)this Amendment has been duly executed and delivered by it;
(b)this Amendment constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms, except as enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting the enforcement of creditors’ rights generally or by
general principles of equity; and
(c)there is no Event of Default, Unmatured Event of Default, or Servicer
Termination Event that is continuing or would result from entering into this
Amendment.


SECTION 5.Conditions to Effectiveness.


The effectiveness of this Amendment is subject to receipt by the Administrative
Agent of (a) executed counterparts (or other evidence of execution, including
facsimile or other electronic signatures, satisfactory to the Administrative
Agent) of this Amendment and the fee letters related thereto, and (b) the fees
specified in the fee letters.
SECTION 6.
Miscellaneous.



(a)This Amendment may be executed in any number of counterparts (including by
facsimile or other electronic method), and by the different parties hereto on
the same or separate counterparts, each of which shall be deemed to be an
original instrument but all of which together shall constitute one and the same
agreement.
(b)The descriptive headings of the various sections of this Amendment are
inserted for convenience of reference only and shall not be deemed to affect the
meaning or construction of any of the provisions hereof.





--------------------------------------------------------------------------------

Exhibit 10.1


(c)This Amendment may not be amended or otherwise modified except as provided in
the Agreement.
(d)The failure or unenforceability of any provision hereof shall not affect the
other provisions of this Amendment.
(e)Whenever the context and construction so require, all words used in the
singular number herein shall be deemed to have been used in the plural, and vice
versa, and the masculine gender shall include the feminine and neuter and the
neuter shall include the masculine and feminine.
(f)This Amendment represents the final agreement between the parties only with
respect to the subject matter expressly covered hereby and may not be
contradicted by evidence of prior, contemporaneous or subsequent oral agreements
between the parties. There are no unwritten oral agreements between the parties.
(g)THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK. EACH OF THE PARTIES HERETO WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION ARISING DIRECTLY OR INDIRECTLY OUT OF, UNDER OR IN
CONNECTION WITH THIS AMENDMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED
HEREUNDER.


[Remainder of Page Intentionally Left Blank]





--------------------------------------------------------------------------------

Exhibit 10.1




IN WITNESS WHEREOF, the undersigned have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date first
written above.
BORROWER:
GCIC FUNDING LLC
 


By: Golub Capital Investment Corporation,
        its designated manager




By:    /s/ Ross A. Teune                               
Name: Ross A. Teune
Title: Chief Financial Officer
THE SERVICER:
GC ADVISORS LLC
 




By:     /s/ Francis P. Straub                           
Name: Francis P. Straub
Title: Chief Financial and Administrative Officer
THE TRANSFEROR:
GOLUB CAPITAL INVESTMENT CORPORATION
 




By:    /s/ Ross A. Teune                               
Name: Ross A. Teune
Title: Chief Financial Officer


THE COLLATERAL AGENT, ACCOUNT BANK AND COLLATERAL CUSTODIAN:
WELLS FARGO BANK, N.A.
 




By:    /s/ Philip Dean                                    
Name: Philip Dean
Title: Vice President





[Signatures Continue on the Following Page]









--------------------------------------------------------------------------------

Exhibit 10.1


ADMINISTRATIVE AGENT:
WELLS FARGO BANK, N.A.
 




By:     /s/ Matt Jensen                                       
Name: Matt Jensen
Title: Director
INSTITUTIONAL AND SWINGLINE LENDER:
WELLS FARGO BANK, N.A.
 




By:    /s/ Beale Pope                                           
Name: Beale Pope
Title: Vice President





INSTITUTIONAL LENDER:
CAPITAL ONE, NATIONAL ASSOCIATION
 




By:     /s/ John Swain                                           
Name: John Swain
Title: Senior Director





[Signatures Continue on the Following Page]









--------------------------------------------------------------------------------

Exhibit 10.1




INSTITUTIONAL LENDER:
STATE STREET BANK AND TRUST COMPANY
 




By:     /s/ Janet B. Nolin                                  
Name: Janet B. Nolin
Title: Vice President





INSTITUTIONAL LENDER:
CHEMICAL BANK
 




By:     /s/ John R. Hruska                                          
Name: John R. Hruska
Title: Senior Vice President





INSTITUTIONAL LENDER:
ZB, N.A. D/B/A CALIFORNIA BANK & TRUST
 




By:     /s/ Christopher J. Edmonds                           
Name: Christopher J. Edmonds
Title: Executive Vice President














